UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4529
FLAVIO LUVIANO,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-99-64)

                      Submitted: January 10, 2001

                        Decided: March 6, 2001

      Before WILKINS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Haywood E. White, III, LINEBERRY, WHITE, HEARNE & BAL-
LANTINE, L.L.P., Wilmington, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Christine Witcover Dean, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.
2                     UNITED STATES v. LUVIANO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Flavio Luviano appeals his conviction for possession of a con-
trolled substance with intent to distribute, in violation of 21 U.S.C.A.
§ 841(a)(1) (West 1999). We affirm.

   Luviano contends that the district court erred in denying his motion
under Fed. R. Crim. P. 29 for acquittal based on insufficient evidence.
When reviewing a claim of insufficiency of the evidence, "we must
determine whether there is substantial evidence, viewed in the light
most favorable to the Government, to support the verdict." United
States v. Hastings, 134 F.3d 235, 238 (4th Cir. 1998). "[S]ubstantial
evidence is evidence that a reasonable finder of fact could accept as
adequate and sufficient to support a conclusion of a defendant’s guilt
beyond a reasonable doubt." United States v. Burgos, 94 F.3d 849,
862 (4th Cir. 1996) (en banc). When evaluating the sufficiency of the
evidence, we do not review the credibility of the witnesses nor resolve
any conflicts in the evidence presented at trial. Id.

   We have reviewed the record and briefs and find sufficient evi-
dence to support Luviano’s conviction. Accordingly, we affirm Luvi-
ano’s conviction. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           AFFIRMED